      Case 4:20-cv-05640-YGR Document 435 Filed 04/12/21 Page 1 of 3



 1   ASIM M. BHANSALI (SBN 194925)
     abhansali@kblfirm.com
 2   KWUN BHANSALI LAZARUS LLP
     555 Montgomery St., Suite 750
 3   San Francisco, CA 94111
     Telephone: (415) 630-2350
 4
     Attorneys for Non-Party
 5   Google, LLC

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                      OAKLAND DIVISION

11

12     EPIC GAMES, INC.,                             Case No. 4:20-CV-05640-YGR-TSH

13                   Plaintiff, Counter-defendant,   DECLARATION OF ANDREW ROPE
                                                     IN SUPPORT OF SEALING PORTIONS
14     vs.                                           OF APPLE INC.’S PROPOSED
                                                     FINDINGS OF FACT AND
15     APPLE INC.,                                   CONCLUSIONS OF LAW

16                   Defendant, Counterclaimant.     The Honorable Yvonne Gonzalez Rogers

17                                                   Trial: May 3, 2021

18

19

20

21

22

23

24

25

26

27

28
                                                                    Case No. 4:20-cv-05640-YGR-TSH
                                                                          Declaration of Andrew Rope
       Case 4:20-cv-05640-YGR Document 435 Filed 04/12/21 Page 2 of 3



 1          I, Andrew Rope, declare as follows:

 2          1.      I am currently a Senior Legal Project Manager for non-party Google, LLC. I have

 3   been employed by Google since February 2018 and have held my current position since July

 4   2019. Over the course of my employment at Google, I have acquired personal knowledge of

 5   Google’s practices and procedures concerning the maintenance of the confidentiality of its

 6   strategic, business, and marketing information.

 7          2.      I submit this declaration in support of sealing portions of Apple Inc.’s Proposed

 8   Findings of Fact and Conclusions of Law, ECF 405.

 9          3.      The contents of this declaration are true and correct to the best of my knowledge,

10   information and belief, and are based on my personal knowledge of Google’s policies and

11   practices as they relate to the treatment of confidential information, the materials that were

12   provided to me and reviewed by me, or conversations with other knowledgeable employees of

13   Google. If called upon as a witness in this action, I could and would testify competently thereto.

14          4.      The first sentence of Paragraph 399.4 at page 93 in ECF 405 quotes the findings in

15   a confidential October 2018 Google marketing analytics report [DX-3598]. Google’s practice

16   generally, and specifically with respect to this report, is to maintain strict confidential treatment

17   of such internal business analyses. In my experience and to the best of my knowledge, Google

18   does not disclose reports of this nature outside of the company. This report incorporates highly

19   sensitive and proprietary information that Google relies upon to pursue its commercial interests.

20   The disclosure of Google’s confidential information, such as information contained in internal

21   business analyses like this report, could significantly harm Google’s competitive position with

22   respect to customers and competitors.

23          5.      The last two sentences of Paragraph 536 at page 120 in ECF 405 quote statements

24   contained in a confidential presentation to Google’s Board of Directors from May 2019 relating

25   to Google’s business processes [DX-3252]. Google’s practice generally, and specifically with

26   respect to this Board presentation, is to maintain strict confidential treatment of such

27   presentations. In my experience and to the best of my knowledge, Google does not disclose

28   presentations of this nature outside of the company. This presentation incorporates highly
                                                                            Case No. 4:20-cv-05640-YGR-TSH
                                                        2
                                                                                  Declaration of Andrew Rope
       Case 4:20-cv-05640-YGR Document 435 Filed 04/12/21 Page 3 of 3



 1   sensitive and proprietary information that Google relies upon to pursue its commercial interests.

 2   The disclosure of Google’s confidential information, such as information contained in Board

 3   presentations, could significantly harm Google’s competitive position with respect to business

 4   counterparties, customers and competitors.

 5          6.      While Google has requested to redact only those portions referenced herein from

 6   Apple Inc.’s Proposed Findings of Fact and Conclusions of Law, ECF 405, and the Findings of

 7   Fact and Conclusions of Law Proposed by Epic Games, Inc., ECF 407, numerous documents

 8   produced by non-Party Google that are referenced in these two filings – but whose contents are

 9   not disclosed in the filings – contain highly sensitive and confidential business information. If

10   any party in this matter seeks to introduce into evidence or otherwise publicly disclose any of

11   these documents, Google will seek to seal such documents, and it requests timely notice of any

12   intent to introduce or otherwise publicly disclose any such documents so that it may submit such

13   a motion to seal.

14          I declare under penalty of perjury that the foregoing is true and correct and that I executed

15   this declaration on April 12, 2021, in Aptos, California.

16
                                                   /s/ Andrew Rope
17                                                 Andrew Rope
18

19                               ATTESTATION OF CONCURRENCE

20          Pursuant to Local Civil Rule 5-1(i)(3), I, Asim Bhansali, attest that I obtained the

21   concurrence of Andrew Rope in the filing of this document. I hereby attest that I have on file all

22   holographic signatures corresponding to any signatures indicated by a conformed signature (/S/)

23   within this e-filed document.

24          Dated: April 12, 2021                  /s/ Asim Bhansali
                                                   Asim Bhansali
25

26

27

28
                                                                          Case No. 4:20-cv-05640-YGR-TSH
                                                      3
                                                                                Declaration of Andrew Rope
